DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 2/9/2022 is acknowledged. Claims 1-9 and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups I and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/9/2022. The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The preamble of claim 12 states “a method as recited in claim 10.” Claim 10 is directed towards a stent and does not recite a method invention. Claims 14-17, which are dependent on claim 12, have preambles that state “a stent as recited in claim 12” that contradict the method language of claim 12. Appropriate correction is 
Regarding claims 15 and 16, claim 15 states that the stent recited in claim 12 further comprises a first stent and a second stent. It is unclear if either of the first and the second stents of claim 15 are intended to be the stent recited by the previous claims (i.e., are there three total stents comprising one stent from claim 10 and two more stents from claim 15, or are there only two stents total comprising a first stent from claim 10 and a second stent). For the purpose of the present examination, the claims are being interpreted such that there only two stents in total.
Claim 15 recites the limitation "the second non-orthogonal angle of the first stent" and "the second non-orthogonal angle of the second stent" in lines 2-3.  There is insufficient antecedent basis for these limitations in the claim. Appropriate correction is required.
Claim 16 recites the limitation of “the second non-orthogonal angle.” It is unclear if this language is intending to refer to the second non-orthogonal angle of claim 10, the second non-orthogonal angle of the first stent, or the second non-orthogonal angle of the second stent. Appropriate correction is required. For the purpose of the present examination, the claims are being interpreted such that the second non-orthogonal angle is the angle from claim 10.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ischinger et al. (US Pub. No. 2014/0277377; hereinafter Ischinger).
Ischinger discloses the following regarding claim 10: a stent for deployment along an angled branch vessel of a vessel juncture, said vessel juncture comprising the angled branch vessel and a main vessel with a first non-orthogonal angle between the angled branch vessel and the main vessel (Figs. 2A-2B; paras. 0038-0039), said stent comprising: a proximal end face (116); a distal end face (112); and a central portion (middle portion of element 100) between the proximal end face and the distal end face (Figs. 2A-2B), said central portion defining a longitudinal axis (120); wherein the proximal end face forms a second non-orthogonal angle (at element 122) relative to the longitudinal axis that is based on the first non-orthogonal angle (Figs. 2A-2B; paras. 0038-0039).  
Ischinger discloses the following regarding claim 11: a stent as recited in claim 10, wherein the first non-orthogonal angle and the second non-orthogonal angle are each between about 10 degrees and about 80 degrees (Figs. 2A-2B; paras. 0038-0039, where the second non-orthogonal angle approximately matches the anatomy of the first non-orthogonal angle of the vessel to minimize the risk of protrusion of the stent into main branch vessel).  
Ischinger discloses the following regarding claim 12: a method as recited in claim 10, wherein the first non-orthogonal angle and the second non-orthogonal angle are each between about 20 degrees and about 70 degrees (Figs. 2A-2B; paras. 0038-0039).  
Ischinger discloses the following regarding claim 13: a stent as recited in claim 10, wherein the second non-orthogonal angle is within about 20 degrees of the first non-orthogonal angle (Figs. 2A-2B; paras. 0038-0039, as the second non-orthogonal angle approximately matches the anatomy of the first non-orthogonal angle of the vessel).

Ischinger discloses the following regarding claim 15: a stent as recited in claim 12, further comprising a first stent and a second stent (Figs. 2A-2B, 2D, 3A-5A, 7B, 11B, 12B), wherein the second non-orthogonal angle of the first stent is different than the second non-orthogonal angle of the second stent (Figs. 2A, 2D, 3A-5A, 7B, 11B, 12B; paras. 0010-0015, 0038-0039, where different stents are provided with different non-orthogonal angles that may be applied to different anatomical positions).  
Ischinger discloses the following regarding claim 16: a stent as recited in claim 15, wherein the second non-orthogonal angle comprises at least one of about 30 degrees, about 45 degrees and about 60 degrees (paras. 0038-0039).  
Ischinger discloses the following regarding claim 17: a stent as recited in claim 12, wherein the stent is formed from at least one of metal alloy, bio-absorbing and bio-degradable material (para. 0035).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

/ANN SCHILLINGER/Primary Examiner, Art Unit 3774